341 F.2d 922
Buford Lee SWORD, Appellant,v.UNITED STATES of America, Appellee.
No. 21888.
United States Court of Appeals Fifth Circuit.
March 12, 1965.

Buford Lee Sword, Marion, Ill., for appellant.
Fred Butler, Asst. U.S. Atty., San Antonio, Tex., Ernest Morgan, U.S. Atty., Western District of Texas, San Antonio, Tex., Henry Valdespino, Asst. U.S. Atty., Western District of Texas, San Antonio, Tex., for appellee.
Before TUTTLE, Chief Judge, and BROWN and FRIENDLY,1 Circuit Judges.
PER CURIAM:


1
The judgment is affirmed.



1
 Of the Second Circuit sitting by designation